      Case 1:19-cv-04355-LGS-GWG Document 302 Filed 04/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                 Plaintiff,                                   :      ORDER

        -v.-                                                  :
                                                                     19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The Court is in receipt of letters from intervenor-defendant Jackie Robinson Foundation,
Inc. (“JRF”), and intervenor-plaintiffs, who refer to themselves as “Holders,” seeking court
orders compelling defendant Mykalai Kontilai to respond to interrogatories and requests for
production of documents that were served in February 2020. Docket # 294 (JRF’s letter);
Docket # 297 (Holders’ letter). Kontilai has responded to both letters. See Docket # 296
(addressing JRF’s letter); Docket # 298 (addressing Holders’ letter). We will address each
application separately.
JRF’s Application
        Prior to JRF being substituted in place of the Los Angeles Dodgers LLC (“Dodgers”), the
Dodgers had served document requests and interrogatories on Kontilai. Docket # 294 at 1.
Kontilai has failed to timely respond to those requests. Id. at 1-2. JRF seeks to compel
Kontilai’s responses to those requests. Id. Kontilai raises two objections: (1) because JRF has
not filed any discovery requests of its own, it cannot compel Kontilai to respond to discovery
served by the Dodgers and (2) Kontilai should not have to respond to discovery requests until
amended pleadings are filed. See Docket # 296. 1 Neither of these reasons justifies Kontilai’s
conduct.
       With respect to the argument that Kontilai should not have to respond to the Dodgers’
discovery requests because JRF has been substituted in its place, when substitution under Rule
25 occurs, the rights and obligations between the parties are unchanged. See Travelers Ins. Co.

        1
          Kontilai points out that the Dodgers are not subject to party discovery and “JRF has not
notified the Court that it is subject to the Rule 26 discovery disclosure deadline.” Id. at *2 (“*_”
indicates a page number assigned by the Court’s ECF system.). However, the only discovery
disputes raised in the parties’ letters relate to Kontilai’s discovery obligations, not those of the
Dodgers or JRF.


                                                         1
     Case 1:19-cv-04355-LGS-GWG Document 302 Filed 04/27/20 Page 2 of 3



v. Broadway W. St. Assocs., 164 F.R.D. 154, 164 (S.D.N.Y. 1995). Thus, the fact that JRF has
replaced the Dodgers has no effect on Kontilai’s duty to respond to discovery. Accordingly, the
Dodgers’ discovery requests must be deemed to have been adopted by JRF.
         The fact that a party has suggested that it might file amended pleadings also does not
affect Kontilai’s duty to respond to discovery. Kontilai asserts that he “might be prejudiced in
making relevance objections before he knew what issues would be framed by the amended
complaint.” Docket # 296 at *2. This objection is meritless. The existing complaints and
answers filed in this case are the operative documents that a party responding to a document
request must use as the basis of any relevance objections. There is no “prejudice” to Kontilai to
using those pleadings to frame any objections to discovery requests. It frequently happens in
litigation that a party seeks to file amended pleadings after discovery requests have been made.
Any such plan or even a pending application to amend has no effect on discovery obligations.
       Kontilai argues that there is no prejudice or undue burden on JRF to wait until the
amended pleadings are filed to obtain responses to their discovery requests. Docket # 296 at *2-
3. Kontilai is essentially seeking a stay in discovery, a request that the Court has previously
denied and still remains without support. Kontilai also notes that JRF could have submitted its
own discovery requests and avoided the Court’s intervention. Id. at *3. It could equally be said
that Kontilai might have simply accepted JRF’s statement that it was adopting the Dodgers’
requests and responded to them, thereby obviating the need for the Court to address the dispute.
Holders’ Application
        In their letter, the Holders note that the parties participated in a meet-and-confer on
March 17, 2020, during which they agreed to give Kontilai an extension to respond to the
discovery requests. Docket # 297 at 1. On the date agreed, the Holders received a letter
requesting a further extension, which they did not consent to. Id. The Holders’ request to the
Court is based on the purportedly inconsistent statements of Kontilai in that letter and Docket
# 296. On this issue and Kontilai’s request for further extension, the parties have not met-and-
conferred, as required by paragraph 2.A of Court’s Individual Practices. Thus, the Holders’
request is denied without prejudice to renewal following a discussion of the issues with all
relevant parties to see if a resolution can be reached. That being said, the Court notes that it was
in fact Kontilai’s obligation to seek an extension as nothing in the Federal Rules authorizes
Kontilai to unilaterally grant himself an extension without a stipulation from his adversary or a
Court order. See Fed. R. Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(a). As it stands now, Kontilai
is currently in violation of his discovery obligations. It is in fact Kontilai, not the Holders, who
should have made an application to Court if he in fact had good cause for seeking an extension.
Conclusion
        Kontilai is ordered to respond by May 6, 2020, to all discovery requests originally served
by the Dodgers with the understanding that JRF now stands in the shoes of the Dodgers with
respect to those requests. This resolves Docket # 294. The Holders’ request in Docket # 297 is
denied without prejudice to a new application (from either the Holders or Kontilai) that complies
with paragraph 2.A of the Court’s Individual Practices.

                                                 2
     Case 1:19-cv-04355-LGS-GWG Document 302 Filed 04/27/20 Page 3 of 3



So Ordered.
Dated: April 27, 2020




                                     3
